DETAILED ACTION


	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Amendment
Received 04/25/2022

	Claim(s) 1-20 are pending.
	The 35 U.S.C § 101 - Double Patenting rejection to claim(s) 1-20 have been withdrawn in view of the amendments received on 04/25/2022. 
The 35 U.S.C § 103 rejection to claim(s) 1-20 have been fully considered and have been withdrawn in view of the amendments received on 04/25/2022.



Response to Arguments
Received 04/25/2022



Regarding independent claim(s) 1 and 11:

Applicant’s arguments (Remarks, Page 6: ¶ 4 to Page 7, ¶ 1), filed 04/05/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, German et al. (US PGPUB No. 20190041637 A1) teaches receiving an image including at least one readable digital label; determining, by a processor, if an anchor label is present in the image, wherein the anchor label is disposed on the communication equipment; extracting equipment information from the anchor label; visually bounding target locations; and searching target locations. However, German et al. fails to disclose to: receive an image, from the camera, including at least one readable digital label associated with communication equipment; determine if an anchor label is present in the image, wherein the anchor label is disposed in association with the communication equipment; receive equipment information based on the anchor label; and generate a search matrix based on the equipment information and the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations is disposed at a predetermined offset from the location of the anchor label; search the target locations of a plurality of ports for asset identifiers; determine, based on the search of the target locations of a plurality of ports, if one or more asset identifiers are present in one or more the search matrix locations, wherein the asset identifiers are disposed on one of a cable or a connector; and associate the one or more asset identifiers with the one or more search matrix locations, such that one or more ports of the plurality of ports is associated with the cable or the connector connected thereto.
Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.

Applicant’s arguments (Remarks, Page 7: ¶ 2 to Page 8, ¶ 1), filed 04/05/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Oar et al. (US Patent No. 10332314 B2) teaches receiving an image including at least one readable digital label; determining, by a processor, if an anchor label is present in the image, wherein the anchor label is disposed on the communication equipment; extracting equipment information from the anchor label; and searching target locations. However, Oar et al. fails to disclose to: receive an image, from the camera, including at least one readable digital label associated with communication equipment; determine if an anchor label is present in the image, wherein the anchor label is disposed in association with the communication equipment; receive equipment information based on the anchor label; and generate a search matrix based on the equipment information and the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations is disposed at a predetermined offset from the location of the anchor label; search the target locations of a plurality of ports for asset identifiers; determine, based on the search of the target locations of a plurality of ports, if one or more asset identifiers are present in one or more the search matrix locations, wherein the asset identifiers are disposed on one of a cable or a connector; and associate the one or more asset identifiers with the one or more search matrix locations, such that one or more ports of the plurality of ports is associated with the cable or the connector connected thereto.
Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.

Applicant’s arguments (Remarks, Page 8: ¶ 2-3), filed 04/05/2022, with respect to the rejection(s) of claim(s) 11 under 35 U.S.C § 103 have been fully considered and are persuasive due claim 11's similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 


Regarding dependent claim(s) 2-10 and 12-20:

Applicant’s arguments (Remarks, Page 8: ¶ 4), filed 04/05/2022, with respect to the rejection(s) of claim(s) 2-10 and 12-20 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1 and 11 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 

Terminal Disclaimer

The terminal disclaimer filed on 04/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 17/172,752 (Patent No. 11,295,135 B2) has been reviewed and is accepted. The terminal disclaimer has been recorded.




Allowable Subject Matter

Claims 1-20 are allowed. 

	The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

to: 
receive an image, from the camera, including at least one readable digital label associated with communication equipment; 
determine if an anchor label is present in the image, wherein the anchor label is disposed in association with the communication equipment; 
receive equipment information based on the anchor label; and 
generate a search matrix based on the equipment information and the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations is disposed at a predetermined offset from the location of the anchor label;
search the target locations of a plurality of ports for asset identifiers; 
determine, based on the search of the target locations of a plurality of ports, if one or more asset identifiers are present in one or more the search matrix locations, wherein the asset identifiers are disposed on one of a cable or a connector; and
associate the one or more asset identifiers with the one or more search matrix locations, such that one or more ports of the plurality of ports is associated with the cable or the connector connected thereto.

Wherein:

Claim 1 and Claim 11 are similar however are not identical, although the subject matter of claim 1 is addressed below in view of the prior art, the same is similarly apply to the subject matter of Claim 11.

Gibson et al.  (US PGPUB No. 20070176745 A1) teaches receiving RFIDs including at least one readable digital label; determining, by a processor, an anchor label is present, wherein the anchor label is disposed on the communication equipment; extracting equipment information from the anchor label; and searching target locations. However, Gibson et al. fails to disclose to: receive an image, from the camera, including at least one readable digital label associated with communication equipment; determine if an anchor label is present in the image, wherein the anchor label is disposed in association with the communication equipment; receive equipment information based on the anchor label; and generate a search matrix based on the equipment information and the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations is disposed at a predetermined offset from the location of the anchor label; search the target locations of a plurality of ports for asset identifiers; determine, based on the search of the target locations of a plurality of ports, if one or more asset identifiers are present in one or more the search matrix locations, wherein the asset identifiers are disposed on one of a cable or a connector; and associate the one or more asset identifiers with the one or more search matrix locations, such that one or more ports of the plurality of ports is associated with the cable or the connector connected thereto.
Takisaki (US PGPUB No. 20200137918 A1) teaches receiving an image including at least one readable digital label; determining, by a processor, an anchor label is present in the image, wherein the anchor label is disposed on the communication equipment; extracting equipment information from the anchor label; and searching target locations. However, Takisaki fails to disclose to: generate a search matrix based on the equipment information and the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations is disposed at a predetermined offset from the location of the anchor label; search the target locations of a plurality of ports for asset identifiers; determine, based on the search of the target locations of a plurality of ports, if one or more asset identifiers are present in one or more the search matrix locations, wherein the asset identifiers are disposed on one of a cable or a connector; and associate the one or more asset identifiers with the one or more search matrix locations, such that one or more ports of the plurality of ports is associated with the cable or the connector connected thereto.
Kewitsch (US PGPUB No. 20200005001 A1) teaches receiving an image including at least one readable digital label; extracting equipment information; and visually bounding target locations associated with ports; and searching target locations. However, Kewitsch fails to disclose to: generate a search matrix based on the equipment information and the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations is disposed at a predetermined offset from the location of the anchor label; search the target locations of a plurality of ports for asset identifiers; determine, based on the search of the target locations of a plurality of ports, if one or more asset identifiers are present in one or more the search matrix locations, wherein the asset identifiers are disposed on one of a cable or a connector; and associate the one or more asset identifiers with the one or more search matrix locations, such that one or more ports of the plurality of ports is associated with the cable or the connector connected thereto.
Emeis et al. (US PGPUB No. 20170091607 A1) teaches receiving an image including at least one readable digital label; determining, by a processor, an anchor label is present in the image, wherein the anchor label is disposed on the communication equipment; extracting equipment information from the anchor label; and searching target locations. However, Emeis et al. fails to disclose to: generate a search matrix based on the equipment information and the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations is disposed at a predetermined offset from the location of the anchor label; search the target locations of a plurality of ports for asset identifiers; determine, based on the search of the target locations of a plurality of ports, if one or more asset identifiers are present in one or more the search matrix locations, wherein the asset identifiers are disposed on one of a cable or a connector; and associate the one or more asset identifiers with the one or more search matrix locations, such that one or more ports of the plurality of ports is associated with the cable or the connector connected thereto.
Pinn et al. (US PGPUB No. 20140111346 A1) teaches receiving an image including at least one readable digital label; determining, by a processor, an anchor label in the image, wherein the anchor label is disposed on the communication equipment; extracting equipment information from the anchor label; and searching target locations. However, Pinn et al. fails to disclose to: generate a search matrix based on the equipment information and the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations is disposed at a predetermined offset from the location of the anchor label; search the target locations of a plurality of ports for asset identifiers; determine, based on the search of the target locations of a plurality of ports, if one or more asset identifiers are present in one or more the search matrix locations, wherein the asset identifiers are disposed on one of a cable or a connector; and associate the one or more asset identifiers with the one or more search matrix locations, such that one or more ports of the plurality of ports is associated with the cable or the connector connected thereto.
Elazary et al. (US Patent No. 9120622 B1) teaches determining, by a processor, an anchor label in the image, wherein the anchor label is disposed on the equipment; extracting equipment information from the anchor label; and searching target locations. However, Elazary et al. fails to disclose to: generate a search matrix based on the equipment information and the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations is disposed at a predetermined offset from the location of the anchor label; search the target locations of a plurality of ports for asset identifiers; determine, based on the search of the target locations of a plurality of ports, if one or more asset identifiers are present in one or more the search matrix locations, wherein the asset identifiers are disposed on one of a cable or a connector; and associate the one or more asset identifiers with the one or more search matrix locations, such that one or more ports of the plurality of ports is associated with the cable or the connector connected thereto.
Didear et al. (US PGPUB No. 20210083992 A1) teaches receiving an image including at least one readable digital label; determining, by a processor, an anchor label in the image, wherein the anchor label is disposed on the communication equipment; extracting equipment information from the anchor label; visually bounding target locations; and searching target locations. However, Didear et al. fails to disclose to: generate a search matrix based on the equipment information and the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations is disposed at a predetermined offset from the location of the anchor label; search the target locations of a plurality of ports for asset identifiers; determine, based on the search of the target locations of a plurality of ports, if one or more asset identifiers are present in one or more the search matrix locations, wherein the asset identifiers are disposed on one of a cable or a connector; and associate the one or more asset identifiers with the one or more search matrix locations, such that one or more ports of the plurality of ports is associated with the cable or the connector connected thereto.
Fan et al. (US PGPUB No. 20140313364 A1) teaches receiving an image including at least one readable digital label; determining, by a processor, if an anchor label is present in the image, wherein the anchor label is disposed on the communication equipment; extracting equipment information from the anchor label; and generate a search matrix based on the equipment information and a location of the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations are visually indicated at a predetermined offset. However, Fan et al. fails to disclose wherein each of the one or more search matrix locations is disposed at a predetermined offset from the location of the anchor label; search the target locations of a plurality of ports for asset identifiers; determine, based on the search of the target locations of a plurality of ports, if one or more asset identifiers are present in one or more the search matrix locations, wherein the asset identifiers are disposed on one of a cable or a connector; and associate the one or more asset identifiers with the one or more search matrix locations, such that one or more ports of the plurality of ports is associated with the cable or the connector connected thereto.
Whelihan (US Patent No. 9965564 B2) teaches receiving an image including at least one readable digital label; determining, by a processor, if an anchor label is present in the image, wherein the anchor label is disposed on the equipment; extracting equipment information from the anchor label; and searching target locations. However, Whelihan fails to disclose to: generate a search matrix based on the equipment information and the anchor label, wherein the search matrix comprises one or more search matrix locations comprising bounding areas defining target locations of a plurality of ports disposed on the communication equipment and wherein each of the one or more search matrix locations is disposed at a predetermined offset from the location of the anchor label; search the target locations of a plurality of ports for asset identifiers; determine, based on the search of the target locations of a plurality of ports, if one or more asset identifiers are present in one or more the search matrix locations, wherein the asset identifiers are disposed on one of a cable or a connector; and associate the one or more asset identifiers with the one or more search matrix locations, such that one or more ports of the plurality of ports is associated with the cable or the connector connected thereto.
As a result of the limitations of independent claims 1 and 11 as well as dependent claims 2-10 and 12-20 are also considered as being distinguished from the closest known prior art alone or reasonable combination.



The claimed invention as addressed above is similar to Application No. 17/172,752 (Patent No. 11,295,135 B2), however the claimed invention as addressed above is broader in scope than Application No. 17/172,752. Wherein, the claimed invention as addressed above is broader in part due to it being silent regarding the subject matter of “… wherein each of the one or more search matrix locations are visually indicated at a predetermined offset from the location of the anchor label superimposed over the target locations”. Although broader in scope, the defined terms of “search matrix”, “search matrix locations”, and “target locations” by the specification (wherein Applicant is their own lexicographer) as well as the procedural and focused nature associated with the search matrix and generation thereof in relation with one or more locations that are targeted for search based on a predetermined offset from an anchor label, the claimed limitations keeps with the fundamental subject matter as found within similar Application No. 17/172,752 that was consider allowable.    



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616